Motion for reargument and/or to clarify the opinion herein denied.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Appellant-respondent contended that the award of custody and support made to respondent-appellant under the circumstances of this case contravened section 1 of article IV of the Constitution of the United States. The Court of Appeals held that section 1 of article IV of the Constitution of the United States was not violated. [See 21 N Y 2d 371.]